Citation Nr: 0737904	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  01-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.  

3.  Entitlement to service connection for sprue colitis, to 
include as due to undiagnosed illness.  

4.  Entitlement to service connection for loss of vision, to 
include as due to undiagnosed illness.  

5.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

6.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for a skeletal 
disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San, Juan, Puerto Rico.  

In May 2003, the Board found that new and material evidence 
had not been received for service connection for the issues 
listed on the first page of this decision.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (Court), and in a March 2006 
Order, the Court vacated the Board decision and remanded the 
claim back to the Board for readjudication.
The Court found that the proper issues before the Board are 
those listed on the first page of this decision and that 
readjudication based on those issues was required.  

The issues of entitlement to service connection for 
headaches, to include as due to undiagnosed illness, 
entitlement to service connection for hearing loss, to 
include as due to undiagnosed illness, entitlement to service 
connection for loss of vision, to include as due to 
undiagnosed illness, entitlement to service connection for 
headaches, to include as due to undiagnosed illness, 
entitlement to service connection for a cardiovascular 
disorder, to include as due to undiagnosed illness, and 
entitlement to service connection for a skeletal disorder, to 
include as due to undiagnosed illness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's currently diagnosed skin disorders of 
eczema, lupus of the face, and neurodermatitis are related to 
service.  

2.  The veteran's currently diagnosed sprue colitis is 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
have been met.                 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for service connection for sprue colitis 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The duty to 
notify and assist has been met to the extent necessary to 
grant the claims decided in this decision.  Thus, there is no 
prejudice to the veteran in deciding his claim as to those 
issues at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  Generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2007).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended. See 38 U.S.C.A. §§ 1117, 1118 (West 
2002). These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, adjudication 
of the veteran's Persian Gulf service connection claims in 
the present case must include consideration of both the old 
and the new criteria.  

While the veteran has claimed entitlement to service 
connection to include as due to undiagnosed illness, and 
while he had service in the Persian Gulf from January 14, 
1991 to April 27, 1991, to the extent that these claims are 
for undiagnosed illness, if a diagnosed illness is 
identified, such claims have no legal entitlement.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006); see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
has been diagnosed as having a skin disorder and spruce 
colitis.  Accordingly, those conditions are not, by 
definition, a manifestation of undiagnosed illness.  Service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  

Skin Disorder

The veteran's service medical records show no findings 
regarding a skin disorder. On separation in March 1991, he 
denied a history of skin problems, and clinical evaluation of 
the skin was normal.  However, shortly after service in 
September 1991and with frequency thereafter, the record shows 
diagnoses of various skin disorders.  (See, e.g., treatment 
record, dated September 4, 1991, VA dermatology consultation 
of January 1992, diagnosing eczema, dermatitis, atopic 
dermatitis, VA examination report of January 1997 diagnosing 
atopic eczema, neurodermatitis in the scalp, 
hyperpigmentation, and folliculitis of the thighs;VA general 
medical examination of July 2001 finding dermatitis of the 
forearms, and VA skin examination of August 2001, finding 
chronic discoid lupus of the face and neurodermatitis).  

The veteran is competent to report on skin complaints and 
observations.  Construing his report of skin itching and rash 
since he was in Saudi Arabia most favorably to the veteran, 
i.e., beginning in service and continuing thereafter, his 
statements amount to competent lay observation of a condition 
in service, i.e., "noted in service," with continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303(b) (2006).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

There is no medical evidence associating the veteran's skin 
disorder with service. However, the veteran's report of 
continuity of symptomatology since service is credible.  
There are complaints of itching and skin rash just months 
after his discharge, and on dermatology consultation in 
conjunction with that examination in January 1992, a skin 
disorder was identified.  Additionally, the veteran initially 
applied for service connection for this disorder one month 
following discharge in May 1991.  Given the cyclic nature of 
skin disorders and the short period of time between service 
and positive findings, this is reasonable evidence that there 
has been a continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000.  The Board finds that 
giving reasonable doubt in favor of the veteran, service 
connection is warranted.  38 U.S.C.A. 5107; 38 C.F.R. § 
3.102.  

Spruce Colitis

The veteran's service medical records show no findings 
regarding a gastrointestinal disorder.  On separation in 
March 1991, the veteran denied a history of stomach, liver or 
intestinal problems, and clinical evaluation of abdomen was 
normal.  However VA outpatient treatment records show that 
shortly after service in August 1991, the veteran was treated 
for diarrhea and weight loss.  He was again seen in October 
1992 by VA for complaints of cramps and diarrhea.  In May 
1993, the veteran was hospitalized at a VA facility and 
evaluated for weight loss of six months evolution.  In 
October 1995, on VA GI consult, the veteran gave a history of 
diarrhea and weight loss for several months.  On VA 
gastroenterology consultation in September 1996, the finding 
was sprue colitis after the veteran reported a history of 
diarrhea for seven years.  Subsequent findings include hiatal 
hernia and gastritis), see VA treatment of July 1998 and VA 
examination report of August 2001 diagnosing hiatal hernia).  

The veteran is competent to report on digestive symptoms.  
Construing his report of stomach problems since he was in 
Saudi Arabia most favorably to the veteran, i.e., beginning 
in service and continuing thereafter, his statements amount 
to competent lay observation of a condition in service, i.e., 
"noted in service," with continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303(b) (2006).  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

There is no medical evidence associating the veteran's sprue 
colitis with service.  However, the veteran's report of 
continuity of symptomatology since service is credible.  
Further, there are complaints of diarrhea on VA treatment in 
August 1991, just three months after his discharge, and again 
in October 1992.  Additionally, the veteran initially applied 
for service connection for this disorder one month following 
discharge in May 1991.  Given the short period of time 
between service and his stomach complaints, this is 
reasonable evidence that there has been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000.  The Board finds that giving reasonable doubt in 
favor of the veteran, service connection is warranted.  38 
U.S.C.A. 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a skin disorder is granted.  

Service connection for sprue colitis is granted.   


REMAND

In March and September 2007, the Board received additional 
evidence submitted by the veteran and sent to the Board from 
the RO.  This evidence included VA medical treatment records.  
The veteran did not waive RO consideration of new evidence.  
Thus, as to the issues remaining on appeal, the Board must 
remand the case to the RO for initial consideration of the 
evidence submitted.  38 C.F.R. § 19.31 and 20.1304(c) (2007).  
See also 38 C.F.R. § 19.9 (2007).  Additionally the veteran 
also indicated that he wished to have a "local hearing."  
Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  

The veteran seeks service connection for hearing loss and 
headaches, both to include as due to undiagnosed illness.  To 
determine defective hearing, for the 




purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  An examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  C.F.R. § 4.85 (2007).  

When the veteran was examined at service discharge in March 
1991, his audiometric findings reflected defective hearing by 
VA standards.  See, 38 C.F.R. § 3.385 (2007).  Thereafter, he 
underwent audiometric testing by VA in March 1992, without 
speech recognition scores.  In January 1997, on VA audio 
examination, no audiometric testing was conducted.  On VA 
examination in July 2001, the veteran underwent audiometric 
testing, and speech recognition testing was not conducted.  
He has reported in a June 2006 statement that he wished to 
have a new examination for his hearing loss since time has 
passed since the last examination and his disability has 
worsened.  Given that he had defective hearing documented at 
service discharge, that speech recognition scores were not 
obtained on examinations after service, that over six years 
has elapsed since his last audiometric examination, and that 
he has requested to be re-examined for this disability, a 
remand is necessary.  

Additionally, the veteran has indicated that he has headaches 
due to service or due to undiagnosed illness.  The veteran 
was examined by VA in September 2001, and he complained of 
headaches.  The examiner found that neurological finding were 
unremarkable except for sensory deficit that does not follow 
an anatomic pattern of distribution.  The examiner did not 
indicate if the veteran has a headache disorder and if so, 
the etiology of the veteran's headaches if known.  





The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled for 
him, and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate hearing at the RO.  

2.  Schedule the veteran for a VA 
audiology examination.  The examination 
must be conducted by a state-licensed 
audiologist and must include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The 
examination should be conducted without 
the use of hearing aids.  The claims 
files must be reviewed by the examiner in 
connection with the examination.  

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (probability of 50% or 
greater) that any current hearing loss 
disability had its onset during active 
service or is related to any in-service 
disease or injury.  

A complete rationale must be given for 
all opinions and conclusions expressed.

3.  Afford the veteran a VA examination 
to determine the nature and etiology of 
his headaches.  The veteran's claims 
folders must be provided to and reviewed 
by the 




examiner.  All pertinent test results 
must be set forth in detail.  

The examiner should state whether it is 
at least as likely as not that the 
claimed symptoms (i.e., headaches) can be 
ascribed to any known clinical diagnoses, 
and, if not, whether it is at least as 
likely as not that the veteran has an 
undiagnosed illness primarily manifested 
by signs or symptoms involving headaches 
as a consequence of his service in the 
Persian Gulf War.

The examiner should state whether it is 
at least as likely as not that any 
current disability manifested by 
headaches had its onset during active 
service or is related to any in-service 
disease or injury.  

A complete rationale must be given for 
all opinions and conclusions expressed.

4.  Thereafter, readjudicate the claims 
on appeal.  If the benefits sought on 
appeal remain denied, issue the veteran a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
as well as a summary of any evidence 
received since the issuance of the last 
SSOC in June 2002.  Allow an appropriate 
period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


